Citation Nr: 0323390	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a clubfoot deformity 
with ruptured Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from August 1956 to 
May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2000 rating decision by the 
Department of Veterans Affairs (VA), Regional Office in 
Cheyenne, Wyoming (RO), in which the RO denied entitlement to 
service connection for a clubfoot deformity with ruptured 
Achilles tendon.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2), (a)(2)(ii) (2002).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that 
additional evidentiary development was needed prior to final 
appellate consideration of his claim, as set out in an 
internal development memorandum contained in the claims file.

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The additional evidentiary development to which reference has 
been made above was initiated in February 2003.  Such 
development included affording the veteran a VA examination 
of the feet, which occurred in June 2003.  However, the Board 
finds that further clarification is needed with regard to the 
examiner's opinion pursuant to that examination.  The 
examiner was asked to discuss the medical opinion offered by 
J. Moss, M.D., and indicate agreement or disagreement with 
that opinion.  Dr. Moss had stated that the prolonged 
marching and standing on his (the veteran's) congenitally 
abnormal foot was as likely as not to have aggravated the 
current arthritic degeneration that he was experiencing.  The 
VA examiner disagreed with Dr. Moss's statement; but stated 
that the arthritic degeneration was the natural usual 
progression of the clubfoot deformity, and the increased 
activity [during service] surely aggravated and "MAY" have 
intensified his deformity.

The VA examiner's opinion appears to be in contradiction with 
her own comment that she disagreed with the statement by Dr. 
Moss.  The examiner should provide clarification regarding 
whether the veteran's right clubfoot abnormality increased in 
severity during his period of service.  The examiner should 
also offer an opinion as to whether the veteran's complaint 
of pain in service resulted in a permanent worsening of his 
condition (aggravation) or was merely a temporary flare-up.  
In answering those questions, the examiner should address the 
significance of the fact that there is no evidence that the 
veteran sought or received treatment for a foot disorder for 
a period of thirty-nine years after service.  He separated 
from service in 1960, and the record shows he initially 
sought post-service treatment for a foot disorder in 1999.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO may wish to review the claims 
files and the Board's requested 
development actions to ensure that all 
necessary evidentiary development is 
completed regarding the veteran's claim.

2.  The RO should ask the same examiner 
who conducted the veteran's June 2003 
examination to clarify her statement 
regarding whether the veteran's pre-
existing right foot disorder was 
permanently aggravated during military 
service, beyond the natural progress 
which would be expected for the 
condition.

a.  The examiner should address 
whether the veteran's complaint of 
pain in service resulted in a 
permanent worsening of the veteran's 
condition (aggravation) or was just a 
temporary flare-up.  In answering 
that question, the examiner should 
address the significance of the lack 
of treatment for a right foot 
disorder for thirty-nine years after 
separation from service.

b.  The claims file must be available 
for the examiner's review in 
conjunction with the physician's 
providing this addendum to the 
June 2003 examination.

3.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC) which contains notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the March 
2002 statement of the case.  An 
appropriate period of time should be 
allowed for response.

4.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


